Per Curiam.
This case was argued and submitted at the last term of this court, but was not decided because the question sought to be presented was not in the record; and on a suggestion of a diminution of the record, leave was granted appellants to supply the omission and complete the transcript. A supplemental transcript has now been filed, from which, in connection with the original transcript, it appears that on August 27,1890, plaintiff recovered a judgment against defendants in an action at law in Deer Island Precinct, Columbia County, for the sum of two hundred and twenty-five dollars and costs, from which defendants attempted to appeal to the circuit court, but for some reason neglected to file a sufficient undertaking on such appeal, for the want of which the appeal was dismissed. They then appealed to this court, and on the argument here insisted and relied solely for reversal upon the refusal of the circuit court to permit them to file a new and sufficient undertaking on appeal from the justice’s court; but no such order or ruling of the court appeared in the record, and hence the order of this court allowing appellants to complete the transcript. From the supplemental transcript it appears that appellants, claiming and contending that such an order had been made, but by mistake had not been entered of record, did on the twenty-first day of May, 1892, apply to the circuit court for an order nunc pro tunc overruling and denying their motion to file such undertaking, but this application was denied, and the court refused to *239make or enter such order. It therefore appears from the transcript now before us, that no order was ever made or entered by the circuit court overruling or denying defendants’ application to file a new undertaking on their appeal from the justice’s court, if in fact such application was ever made, and consequently the question sought to be raised on this appeal is not presented by the record, and we have no alternative but to affirm the judgment.